DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
Regarding currently amended claims 1, 5, 8 and 12, the applicant argues that previously presented rejection fails to disclose the claimed feature of “wherein the transmission reliability requirement specifies a maximum block error rate”.  Specifically, the Applicant argues that although previously cited reference, Dai, discloses selecting resources based on maximum block error rate, Dai does not disclose a transmission reliability requirement included in an LCP mapping restriction that “specifies” a maximum block error rate.  However, Dai discloses the use of a “principle” in selecting the corresponding radio resources for the logical channel (claim 9, paragraph [0109], [0125]) and that principle comprises, or specifies, selecting the radio resources based on the maximum block error rate (claim 9, paragraph [0126]).  The applicant’s argument is not persuasive and the previously presented grounds of rejections are maintained and applied to the currently presented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 9, 12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2019/0394785) in view of Dai (US 2012/0076103)
He discloses the following features.
	Regarding claim 1, a method performed by a wireless device (see UE 115-b in Fig. 3), for transmitting data on logical channels, wherein the method comprises:
	receiving a LCP mapping restriction from a radio network node (see step 315 in Fig. 3, wherein the UE receives the LCP configuration, which is also referred to as “LCP restriction” as shown in paragraph [0034]);
	selecting LCHs for an UL grant that satisfy the LCP mapping restriction (see steps 330 and 335 in Fig. 3); wherein the LCP mapping restriction comprises a transmission reliability requirement, wherein the transmission reliability requirement specifies a block error rate (see “allowable MCS tables for low spectral efficiencies that may enable transmissions to achieve a high reliability, for example, a certain block error rate (BLER)” recited in paragraph [0034]);
allocating resource to the selected LCHs according to priorities of the selected LCHs (see steps 325-335 in Fig. 3 and paragraph [0034], wherein the LCH is selected based on the logical channel prioritization (LCP) that indicates the allowable MCS tables for each logical channel); and
	transmitting data using the allocated resources (see step 340 in Fig. 3, wherein the UE transmits data using the selected logical channel).
	Regarding claim 2, sending, by a PHY entity of the wireless device, the LCP mapping restriction to a MAC entity of the wireless device (see “The UE 115-b may pass this information from the PHY layer, together with other transmission parameters of the grant, to the MAC layer of the UE 115-b” recited in paragraph [0100]); and by means of the MAC entity, performing LCP based on the received LCP mapping restriction (see “The MAC layer may use the information to select a corresponding logical channel from the set of logical channels” recited in paragraph [0100]).
	Regarding claim 5, a method performed by a radio network node (see base station 105-b in Fig. 3) for facilitating a wireless device (see UE 115-b in Fig. 3), for transmitting data on prioritized logical channels, wherein the method comprises: sending a LCP mapping restriction to the wireless device for facilitating the wireless device selecting LCHs for an UL grant (see step 310 in Fig. 3, the base station transmits the LCP configuration to the UE for the UL grant transmitted to be transmitted in step 320, wherein the LCP configuration is also referred to as “LCP restriction” as shown in paragraph [0034]).
Regarding claim 8, a wireless device (see UE 115-b in Fig. 3) for transmitting data on prioritized logical channels, the wireless device comprising processing circuitry configured to:
	receive a LCP mapping restriction from a radio network node (see step 315 in Fig. 3, wherein the UE receives the LCP configuration, which is also referred to as “LCP restriction” as shown in paragraph [0034]);
	select LCHs for an UL grant that satisfy the LCP mapping restriction (see steps 330 and 335 in Fig. 3); 
	allocate resource to the selected LCHs according to priorities of the selected LCHs (see steps 325-335 in Fig. 3 and paragraph [0034], wherein the LCH is selected based on the logical channel prioritization (LCP) that indicates the allowable MCS tables for each logical channel); and
	transmit data using the allocated resources (see step 340 in Fig. 3, wherein the UE transmits data using the selected logical channel).
Regarding claim 9, send, by a PHY entity of the wireless device, the LCP mapping restriction to a MAC entity of the wireless device (see “The UE 115-b may pass this information from the PHY layer, together with other transmission parameters of the grant, to the MAC layer of the UE 115-b” recited in paragraph [0100]); and perform, by means of the MAC entity, LCP based on the received LCP mapping restriction (see “The MAC layer may use the information to select a corresponding logical channel from the set of logical channels” recited in paragraph [0100]).
Regarding claim 12, a radio network node (see base station 105-b in Fig. 3) for facilitating a wireless device (see UE 115-b in Fig. 3) in transmitting data on prioritized logical channels, wherein the method comprising processing circuitry configured to: send a LCP mapping restriction to the wireless device for facilitating the wireless device selecting LCHs for an UL grant (see step 310 in Fig. 3, the base station transmits the LCP configuration to the UE for the UL grant transmitted to be transmitted in step 320, wherein the LCP configuration is also referred to as “LCP restriction” as shown in paragraph [0034]).
Regarding claim 16, a non-transitory computer-readable storage medium, having stored thereon a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1, as performed by the wireless device (see UE 115-b in Fig. 3).
Regarding claim 20, a non-transitory computer-readable storage medium, having stored thereon a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 5, as performed by the radio network node (see base station 105-b in Fig. 3).
	He does not disclose the following features: regarding claims 1, 5, 8 and 12, wherein the transmission reliability requirement specifies a block error rate (He discloses the use of block error rate, but does not specifically recite the “maximum” block error rate).
	Dai discloses the following features.
	Regarding claim 1, 5, 8 and 12, wherein the transmission reliability requirement specifies a maximum block error rate (see “a principle which selecting the corresponding radio resources for the logical channel is based on is: allocating said radio resources to the logical channel according to the packet error rate/block error rate/bit error rate of the radio resources or a packet error rate/block error rate/bit error rate range corresponding to a packet error rate/block error rate/bit error rate level, and a maximum allowable packet error rate/block error rate/bit error rate of the logical channel being equal or close to the packet error rate/block error rate/bit error rate required by the radio resources allocated by the eNB; or, the maximum allowable packet error rate/block error rate/bit error rate of the logical channel being close to or belonging to the packet error rate/block error rate/bit error rate range required by the radio resources allocated by the eNB” as recited in claim 9; also see paragraphs [0109], [0125], [0126]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of He using features, as taught by Dai, in order to improve the cooperation degree of the UE for the radio resources scheduling strategy of the eNB and increase system throughput and capacity to the most extent under the condition that the basic QoS is satisfied (see paragraph [0099] of Dai).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over He and Dai as applied to claims 1 and 5 above, and further in view of Zhang ‘588 (US 2019/0281588)
	He and Dai disclose the features as shown above.
	He does not disclose the following features: regarding claims 21 and 22, wherein the power control requirement further specifies a set of allowed P0-PUSCH-AlphaSet for transmission.
	Zhang ‘588 disclose the following features
	Regarding claims 21 and 22, wherein the power control requirement further specifies a set of allowed P0-PUSCH-AlphaSet for transmission (see paragraph [0164], which recites “the RRC message may also include a PUSCH power control configuration (PUSCH-PowerControl) IE, which is used to configure UE specific power control parameter for PUSCH.  An example PUSCH-PowerControl IE is shown by table 4, and field descriptions for the PUSCH-PowerControl are shown by table 5”, wherein table 4 shows the use of p0-PUSCH-AlphaSetId and table 5 shows that the P0-PUSCH-AlphaSetId indicates the P0-PUSCH-AlphaSet).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of He and Dai using features, as taught by Zhang ‘588, in order to configure UE specific power control parameter for PUSCH.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473